         Case 1:19-cr-00467-PKC Document 85
                                         84 Filed 04/13/21 Page 1 of 1


L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004


                                       April 13, 2021
                                         Application Granted.
BY ECF                                   SO ORDERED.
The Honorable P. Kevin Castel            Dated: 4/13/2021
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       RE:    United States v. Prospero Gonzales , 19 Cr. 467 (PKC)

Dear Judge Castel:

       On February 3, 2021, Your Honor extended the date by which Prospero Gonzalez is
required to surrender to his institution of designation by the BOP or the U.S. Marshal for
the Southern District of New York to Saturday, May 15, 2021 prior to 2PM.

       Last week, I emailed Adam Johnson, Esq., now BOP Deputy Regional Counsel for
the Northeast Region, to confirm that Mr. Gonzalez is still designated to Ft. Dix, and to ask
about procedures for surrendering on a Saturday. Mr. Johnson confirmed that the
designation is still Ft. Dix, but he said that if possible it would be better for Mr. Gonzalez’s
surrender to be on a weekday because admissions and releases at designated facilities are not
ordinarily done on weekends.

    [ Accordingly, I respectfully request that Mr. Gonzalez be permitted to surrender at Ft.
Dix prior to 2PM on Monday, May 17, 2021. ] AUSA Sam Raymond consents to this request.               OK

       Thank you for your consideration.

                                            Respectfully submitted,


                                            Jill R. Shellow
                                            Attorney for Prospero Gonzalez

cc:    AUSA Sam Raymond (by ECF and email)



Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
